Citation Nr: 1522127	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for left foot transfer metatarsalgia and hallux metatarsophalangeal (MPT) degenerative arthritis, status post bunion surgery ("left foot disability").  

2.  Entitlement to an increased disability rating in excess of 10 percent for right foot transfer metatarsalgia and hallux metatarsophalangeal (MPT) degenerative arthritis, status post bunion surgery ("right foot disability").  

3.  Entitlement to an increased disability rating in excess of 10 percent for left knee degenerative arthritis.  

4.  Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative arthritis.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of TDIU has been raised during the adjudicatory process of the underlying disabilities.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's left and right foot disabilities have manifested pain due to diagnoses of hallux valgus, metatarsalgia, and hallux rigidus, with other symptoms attributable to non-service-connected pes planus and weak foot, and no evidence of claw foot, hammer toe, malunion of or nonunion of the tarsal or metatarsal bones, or other foot injuries.

2.  Prior to October 31, 2014, the Veteran's left and right knee arthritis was manifested by complaints of pain and limitation of motion; objective findings included flexion to no worse than 60 degrees even with pain, following repetition, and during flare-ups, extension to no worse than 0 degrees even with pain, following repetition, and during flare-ups, X-ray studies showing arthritis, and no ankylosis.

3.  From October 31, 2014, forward, the Veteran's left and right knee arthritis was manifested by complaints of pain and limitation of motion; objective findings included right knee flexion to no worse than 40 degrees even with pain, following repetition, and during flare-ups, left knee flexion to no worse than 60 degrees even with pain, following repetition, and during flare-ups, right knee extension to no worse than 0 degrees even with pain, following repetition, and during flare-ups, left knee extension to no worse than 15 degrees even with pain, following repetition, and during flare-ups, X-ray studies showing arthritis, and no ankylosis.

4.  Prior to April 27, 2010, the Veteran denied giving way of the knees, and there were no objective findings of laxity on ligament testing; however, from April 27, 2010, forward, the Veteran consistently reported that his knees periodically gave out, although ligament laxity testing remained negative.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the left foot disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5003 (2014).

2.  The criteria for a disability rating in excess of 10 percent for the right foot disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5003 (2014).

3.  The criteria for an increased disability rating in excess of 10 percent for left knee arthritis/limitation of motion have not been met for the period prior to October 31, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for left knee arthritis have been met for the period from October 31, 2014, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2014).

5.  The criteria for an increased disability rating in excess of 10 percent for right knee arthritis/limitation of motion have not been met for the period prior to October 31, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).





6.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability rating for right knee arthritis have been met for the period from October 31, 2014, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for left knee instability for the rating period from April 27, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating have been met for right knee instability for the rating period from April 27, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014); VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.



In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Disability Ratings for the Feet

In this case, service connection was granted for the left and right foot disabilities in a March 2007 rating decision.  Initial 10 percent disability ratings were assigned under the provisions of 38 C.F.R. § 4.71a, DC 5003, effective from January 11, 2006, the date the Veteran's claim for service connection was received.  A later October 2008 rating decision changed the effective date for service connection to July 18, 2005.    

In September 2009, the Veteran filed a claim for increased ratings.  The RO denied the claim in the March 2010 rating decision that is the subject of this appeal.  The Veteran contends that his symptoms - which include pain and giving out - warrant increased disability ratings.   

As noted above, the Veteran's foot disabilities have been evaluated under DC 5003, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  DC 5003, which addresses degenerative arthritis, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In such cases, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

At the outset, the Board notes that the Veteran has bilateral pes planus, which a 2007 VA examiner determined was not related to active service.  Therefore, he does not have service connection for pes planus, and symptoms related to that condition will not be considered in determining whether an increased disability rating is warranted.  


After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for increased disability ratings in excess of 10 percent for the service-connected foot disabilities for the entire rating period on appeal, even with consideration of additional limitations of motion and function due to pain and other limiting factors.  

Turning to the evidence relevant to the rating period on appeal, the Veteran was afforded a VA examination in December 2009.  He reported pain with weight bearing and with bending his great toes upwards.  He stated that he walked to keep the weight off of his great toes, and denied swelling, numbness, tingling, or burning.  He denied flare-ups of pain.  Although no flare-ups were reported, the VA examiner noted that, during a flare-up, it would be difficult for the Veteran to continue in engaged weight-bearing activities.  The Veteran stated he did not use any corrective shoes, inserts, or braces.  He said that his feet affected his ability to perform his usual occupation "sometimes," and that, with regard to activities of daily living, it limited prolonged ambulatory activities, and ability to feed, clean, and clothe himself.  

On physical examination in December 2009, dorsiflexion of the left hallux was from 0 to 50 degrees, and dorsiflexion of the right hallux was from 0 to 47 degrees, with pain at the terminal limits of motion.  The VA examiner stated he was unable to determine to what extent range of motion or function was additionally limited by pain, fatigue, weakness, or lack of endurance following repetition without resort to mere speculation.  Hallux angulation was 19 degrees on the left MTP and 11 degrees on the right MTP.  The Veteran ambulated with a shuffling or waddling type gait, with weight bearing primarily to the heels and lateral surfaces of the feet.  There were no callosities observed, and no hammertoes, high arch, clawfoot, or other deformities.  The VA examiner assessed residuals of bilateral hallux bunionectomies. 

In May 2010, VA treatment notes show that the Veteran sought treatment for pain at the lateral ball of his feet, bilaterally.  He stated that this pain occurred when he increased his activity, that it ranged from a 2 to a 7 out of 10 in severity, and was dull in quality.  On physical examination, the clinician was unable to reproduce any pain in the region of the fifth metatarsophalangeal joint.  The diagnoses and treatment recommendations were focused on non-service-connected pes planus and ankle problems.  

A September 2010 VA treatment note indicates that the Veteran sought treatment for diffuse bilateral foot pain, most significant in the left ankle.  He stated that he had been given shoe inserts that relieved some of his foot pain.  On physical examination, there was no ecchymosis or edema, and no pain along the metatarsals bilaterally.  No callosities were observed.  Again, focus was on the non-service-connected ankle problems.  

In June 2011, the Veteran sought treatment for pain in his big toes, right greater than left.  He stated the pain in his big toe had been present for three months, and rated the pain at a 7 out of 10 in severity when standing and walking.  On physical examination, there was pain to palpation and with range of motion of the plantar metatarsophalangeal joints.  Range of motion of the metatarsophalangeal joint was decreased.  X-ray studies showed an osteophyte on the medial aspect of the left first metatarsophalangeal joint with decreased joint space, and cystic changes to the proximal aspect of the left first proximal phalanx.  The clinician assessed hallux limitus with first metatarsophalangeal joint arthritis, right greater than left, and told the Veteran to bring his orthotics to the next appointment for adjustment.  

The Veteran was afforded another VA examination in May 2012.  He reported some loss of correction of his bilateral hallux valgus in the prior several years.  The VA examiner noted the presence of bilateral metatarsalgia (pain in the joints and bones in the metatarsal region of the foot), as well as mild or moderate symptoms related to his hallux valgus.  The VA examiner further noted that the Veteran had undergone a metatarsal osteotomy/metatarsal head osteotomy (equivalent to a metatarsal head resection) in 1981.  The examiner also assessed hallux rigidus with mild or moderate symptoms bilaterally.  There was no claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  The examiner indicated that the Veteran had bilateral weak foot due to C4 myelomalacia (softening of the spinal cord).  The Veteran reported using a walker on a constant basis.  X-ray studies revealed degenerative or traumatic arthritis bilaterally, but not in multiple joints.  The VA examiner stated that the bilateral foot condition would permit work that required average physical activity. 

The Veteran had a private nurse practitioner complete a Disability Benefits Questionnaire in October 2014.  The Veteran rated his right foot pain at a 3 to 7 out of 10, and his left foot pain at a 4 to 10 out of 10, with aching, shooting, and throbbing, especially in the fifth toe.  He stated that he experienced flare-ups of pain during which it was difficult to walk.  He also reported poor heel to toe foot movement bilaterally.  The practitioner noted mild or moderate symptoms due to hallux valgus on the right, and severe symptoms on the left.  She further noted pain on physical examination that contributed to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain with non-weight-bearing, deformity (only on the left), instability of station, disturbance of locomotion, and interference with both sitting and standing.  During flare-ups, the practitioner stated that additional function loss would include limited walking, in that the Veteran would have to sit after five minutes, and use of a wheeled/seated walker.  The practitioner noted that, in addition to constant use of a walker, the Veteran used braces and a cane on a regular basis.  With regard to employment, the practitioner stated the bilateral foot condition would result in restrictions including minimal walking, no climbing, kneeling, bending, squatting, carrying, lifting, and no pulling or pushing due to use of a walker.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of disability ratings in excess of 10 percent for the bilateral foot disabilities.  As noted above, the Veteran's foot disabilities have been evaluated under DC 5003, which provides for a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion when limitation of motion is noncompensable.  Since only one major joint or group of minor joints is involved in this case, the Veteran already has the maximum available rating under this diagnostic code.  Therefore, DC 5003 does not allow for higher ratings.    

The Board has considered whether any other diagnostic codes would allow for disability ratings in excess of 10 percent.  Even though the private nurse practitioner noted severe hallux valgus symptoms on the left and mild or moderate symptoms on the right, the maximum available disability rating under DC 5280, which contemplates hallux valgus, is 10 percent, even with the presence of the most severe symptoms.  Therefore, that diagnostic code does not allow for higher ratings.  Similarly, although the Veteran has metatarsalgia, the highest available disability rating for that condition under DC 5279 is 10 percent.  Further, DC 5281, which contemplates hallux rigidus, directs that the disability is to be rated as hallux valgus, severe, and thus does not allow for higher ratings.     

As noted above, the Veteran's pes planus is not service connected, so DC 5276 does not apply.  The May 2012 VA examiner noted the presence of weak feet, but attributed this condition to non-service-connected myelomalacia, so DC 5277 does not apply.  Further, the evidence does not demonstrate the presence of claw foot, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries, so Diagnostic Codes 5278, 5282, 5283, and 5284 do not apply.  There are no other applicable diagnostic codes that would allow for higher disability ratings.  

In reaching its finding that the evidence does not demonstrate the criteria for disability ratings in excess of 10 percent for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that ratings in excess of 10 percent are not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of pain, as described above, and has considered additional limitations of motion and function due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, the Veteran has a number of non-service-connected disabilities, including myelomalacia and ankle problems, that affect his ability to ambulate, require the use of assistive devices, and appear to cause the giving out he reports.  For instance, the May 2012 VA knee examination specifically notes that the Veteran needs a walker due to ataxia secondary to his non-service-connected C4 myelomalacia.  In addition, the May 2012 VA foot examiner noted that the bilateral foot condition alone would still permit work that required average physical activity.  Therefore, even taking pain into consideration, the criteria for disability ratings in excess of 10 percent have not been met.    

The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  Therefore, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates disability ratings in excess of 10 percent.

The critical question in this case is whether the problems the Veteran has cited meet the criteria for disability ratings in excess of 10 percent.  For the reasons cited above, they do not, at this time.  Indeed, without taking into consideration the problems associated with this disability, the current 10 percent disability ratings would not be warranted.

For these reasons, the Board finds that the weight of the evidence is against a finding of disability ratings in excess of 10 percent for the left and right foot disabilities for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Disability Ratings for the Knees

Service connection for degenerative arthritis of the knees was granted in a March 2007 rating decision.  Initial 10 percent disability ratings were assigned under DC 5003, effective from January 11, 2006, the date the Veteran's claim for service connection was received.  A later October 2008 rating decision changed the effective date for service connection to July 18, 2005.    

In September 2009, the Veteran filed a claim for increased ratings.  The RO denied the claim in the March 2010 rating decision that is the subject of this appeal.  The Veteran contends that his symptoms - which include pain and giving out - warrant increased disability ratings.   

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  



For the reasons discussed below, after a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against disability ratings in excess of 10 percent for bilateral knee arthritis prior to October 31, 2014.  However, for the rating period from October 31, 2014, forward, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether increased 20 percent disability ratings are warranted for bilateral knee arthritis.  Moreover, for the rating period from April 27, 2010, forward, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether separate 10 percent disability ratings are warranted for bilateral knee instability.   

Turning to the evidence most pertinent to the rating period on appeal, a June 2009 Disability Report indicates that physical examination of both knees was normal, including range of motion (from 0 to 150 degrees).  

The Veteran was afforded a VA examination in December 2009.  He complained of intermittent bilateral knee pain with weight bearing.  He denied swelling, locking, drainage, giving out, heat, or redness.  He denied any treatment for the knees as well as flare-ups.  Precipitating factors for pain including walking more than 3 or 4 blocks and standing for 20 minutes or more.  Symptoms were alleviated with rest and non-weight-bearing.  Although the Veteran denied flare-ups, the VA examiner noted that, during a flare-up, it might be difficult for the Veteran to continue in the engaged activity.  The Veteran used a right knee brace, which helped.  He denied any episodes of dislocation or subluxation.  He stated that the knee condition affected his activities of daily living in terms of limiting his standing, walking, laundry, and housekeeping.  However, he stated he was able to feed, clean, clothe, drive, and care for himself.  

On physical examination in December 2009, the Veteran had a wide-based waddling gait with no antalgia.  Extension on both sides was to 0 degrees, and flexion on both sides was to 135 degrees, with no pain.  There was no pain, weakness, or limited range of motion after 3 repetitions of range of motion.  The knees were stable to varus and valgus stress.  Lachman's and McMurray's were negative.  There was joint line tenderness, right greater than left.  Quadriceps strength was 5 out of 5.  There was no guarding, the patella was stable, and there was no crepitus, erythema, swelling, heat, or drainage.  When asked whether DeLuca factors would additionally limit joint function, the VA examiner stated this was unknown, as none of those factors were present during the examination, and that he could not determine whether there was additional functional loss during flare-ups as the Veteran reported none.    

VA treatment notes from April 2010 indicate that the Veteran reported right knee pain on "bilateral movement" that had been worsening since 2005.  He reported buckling, weakness, and giving out, but denied locking.  On physical examination, there was pain to palpation along the right knee medial joint line and lateral aspect of the patella.  Muscle strength was normal, and Lachman's, McMurray's, and varus/valgus stress tests were negative.  

In May 2010, the Veteran reported sudden onset of burning pain in his right leg down to his knee.  Right knee flexion and extension was painful at the hip, but not at the knee.  Range of motion measurements were not recorded.  

In August 2010, the Veteran reported bilateral knee pain, right greater than left.  He stated that the right knee pain increased with weight bearing.  He denied joint locking and instability.  On physical examination, both knees had effusion and erythema, but were stable to varus and valgus stress.  The patellae were stable, and there was no grinding or apprehension.  Lachman's and McMurray's were negative.  Range of motion was from 0 to 130 degrees on the right, and from 0 to 135 degrees on the left.  Quadriceps strength was 5 out of 5 bilaterally.    

In October 2010, the Veteran reported left knee pain.  There was mild swelling and tenderness to the inferior-medial left knee, and the left knee had full range of motion.  He was diagnosed with anserine bursitis of the left knee.  

A November 2010 VA treatment note indicates the Veteran continued to experience a burning right knee pain and had recently had a right knee injection without much relief.  Range of motion of the right knee was from 0 to 120 degrees with anterior knee pain with deep flexion.  There was tenderness to palpation over the patellar tendon.  The knee was stable to varus and valgus stress.  The diagnosis was right patellar tendinitis.  

In December 2010, the Veteran reported that his right knee gave out on him periodically, and that he had regular right knee pain.  The right knee was noted to be moderately edematous.  Range of motion was within full limits, and endurance and coordination were noted to be good.  

In February 2011, the Veteran reported a history of repeated falls over the prior 3 to 6 months, as often as once a day over the prior two weeks.  He stated that his right knee often felt weak and would just give out.  On physical examination, right knee range of motion was from 0 to 130 degrees without pain.  There was no laxity to varus or valgus stress, and Lachman's and posterior drawer tests were negative.  There was a negative patellar grind and McMurray's was also negative.  The clinician's primary concern was the Veteran's subjective report of sensory changes, so he encouraged evaluation by a neurologist.    

The Veteran was afforded another VA examination in May 2012.  The VA examiner noted that because the Veteran had difficulty walking secondary to his non-service-connected C4 myelomalacia, his knee discomfort and function had not been a prominent concern.  The Veteran denied flare-ups of pain.  On physical examination, right and left knee flexion was to 60 degrees, with no objective evidence of painful motion.  Bilateral extension was to 0 degrees, with no objective evidence of painful motion.  Range of motion remained the same after three repetitions.  With regard to functional loss following repetitive use, the VA examiner noted there would be less movement than normal, weakened movement, incoordination, and interference with sitting, standing, and weight-bearing.  There was no tenderness to palpation.  Muscle strength was 3 out of 5 on the right, and 4 out of 5 on the left.  Ligament testing was negative, and there was no evidence of patellar subluxation or dislocation.  The VA examiner noted that the Veteran needed a walker due to ataxia secondary to his non-service-connected C4 myelomalacia.  With regard to impact on the Veteran's occupation, the examiner noted that he would experience bilateral knee discomfort while weight-bearing.  The VA examiner further noted that the bilateral knee degenerative joint disease had remained stable, and that his main medical problem was his C4 myelomalacia, resulting in ataxic gait, right-sided weakness, and the muscle weakness noted on examination.  

The Veteran submitted an October 2014 Disability Benefits Questionnaire completed by a private nurse practitioner.  He rated his left knee pain between 4 and 10 out of 10, and his right knee pain between 3 and 8 out of 10.  He described the left knee pain as achy and throbbing, and stated that the left knee would give out sometimes, resulting in injuries to other parts of his body.  He did not report giving out of the right knee.  He reported flare-ups, which made it painful to walk, sit, and lay down.  With regard to functional impairment, he stated that he had to keep his left knee straight.  

On physical examination in October 2014, right knee flexion was to 40 degrees, and extension was to 0 degrees.  Left knee flexion was to 60 degrees, and extension was to 15 degrees.  The nurse practitioner noted that the Veteran had to manually bend his knees to 90 degrees in order to get up to a standing position from sitting.  Range of motion remained the same after repetition.  The practitioner stated that, following repetitive use, there would be additional functional loss including less movement than normal, weakened movement on the left only, excess fatigability, incoordination, pain on movement, swelling and deformity on the left side only, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was 3 out of 5 on the right and 4 out of 5 on the left, and the practitioner noted bilateral muscle atrophy.  There was no history of recurrent subluxation or lateral instability, and joint stability testing was normal on both sides.  With regard to occupational impact, the practitioner noted the Veteran could not climb, kneel, bend, squat, or carry or lift, that he could only perform minimal walking due to his knees giving out, and that he needed his walker in his hands for ambulation.     

On the question of whether the Veteran is entitled to higher ratings for his bilateral knee disabilities, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.

The Board has first discussed whether higher ratings are warranted for the bilateral knee arthritis.  

As noted above, the knee disabilities are rated as 10 percent disabling under DC 5003.  As only one major joint is involved, that diagnostic code does not allow for disability ratings in excess of 10 percent.  However, after a review of all the evidence of record, lay and medical, the Board finds that higher 20 percent disability ratings are warranted for left and right knee arthritis from October 31, 2014 based on limitation of motion.

Specifically, based on the October 2014 Disability Benefits Questionnaire showing right knee flexion limited to 40 degrees, the Board finds that the evidence is at least in equipoise as to whether a higher, 20 percent, disability rating is warranted for the right knee under DC 5260, which contemplates impairment of the knee manifested by limitation of flexion.  Where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  Although right knee flexion is not limited to 30 degrees, as is required for a 20 percent disability rating, resolving reasonable doubt in favor of the Veteran, and in consideration of his complaints of pain, the Board finds that the disability picture of the right knee arthritis is more closely approximated by a 20 percent disability rating from October 31, 2014, forward.  

Likewise, based on the October 2014 Disability Benefits Questionnaire showing left knee extension limited to 15 degrees, the Board finds that the evidence is at least in equipoise as to whether a higher, 20 percent, disability rating is warranted for the right knee under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent disability rating for left knee arthritis have been met for the period from October 31, 2014, forward.  

However, prior to October 31, 2014, the Board finds that the weight of the evidence is against the assignment of disability ratings in excess of 10 percent for the left and right knee arthritis.  

In this case, as noted above, the evidence shows that the Veteran had flexion to no worse than 60 degrees bilaterally during the rating period prior to October 31, 2014, even with pain, after repetition, and during flare-ups, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's pain during flare-ups into account, as the criteria for even the previously assigned 10 percent rating under DC 5260 (limitation of flexion to 45 degrees) were not met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under DC 5260 for the knee disabilities for any period prior to October 31, 2014, as the 10 percent ratings assigned prior to October 2014 account for the Veteran's painful motion.  

Next, the evidence shows that the Veteran had extension to no worse than 0 degrees during the rating period prior to October 31, 2014, even with pain and after repetition.  As the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) were not met or more nearly approximated during the rating period prior to October 31, 2014, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 10 percent under DC 5261 for the knee disabilities for that period.  

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  The evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.  


Notwithstanding the above, the Board has also considered whether any separate ratings are available based on the evidence.  In so doing, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, the evidence does not establish loss of extension or flexion to compensable degree in the same leg for any part of the rating period on appeal; thus, assignment of separate evaluations for limitation of flexion and extension is not appropriate here.

Next, as noted above, separate ratings are allowable when both arthritis and instability are present if certain criteria are met.  See VAOPGCPREC 23-97 and 9-98.

In this case, the Board finds that the criteria for separate 10 percent disability ratings have been met for right knee instability for the rating period from April 27, 2010, forward, when the Veteran first reported giving way of his knees.  See VA treatment note, April 27, 2010.  As discussed in detail below, for the rating period from April 27, 2010, slight lateral instability has been demonstrated in both knees, warranting separate 10 percent ratings for instability for that period.

DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability or subluxation is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Ligamentous laxity has not been found on examination at any time during the rating period on appeal, providing highly probative medical evidence against the claim for separate ratings.  However, since April 27, 2010, the Veteran has consistently reported that his knees periodically give out, and this is documented in VA treatment notes.  

Thus, in light of the Veteran's consistent report of his knees giving out, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for separate 10 percent disability ratings under DC 5257 have been met for left and right knee instability for the rating period from April 27, 2010, forward.  

For the rating period prior to April 27, 2010, however, the weight of the evidence is against a finding that the criteria for separate disability ratings for bilateral knee instability have been met, as the Veteran specifically denied giving way of the knees prior to that date (see, for example, the December 2009 VA examination report).  

The Board has also considered whether any other diagnostic code would allow for even higher separate disability ratings for the Veteran's bilateral knee instability from April 27, 2010, forward.  DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus).  However, as the Veteran has not undergone such a procedure, DC 5259 does not allow for a higher evaluation for the knee instability.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint.  Here, the evidence has not demonstrated any meniscal abnormalities.  Therefore, the Board finds that the weight of the evidence is against a grant of higher separate ratings under DC 5258.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

For these reasons, the Board finds that the weight of the evidence is against disability ratings in excess of 10 percent for bilateral knee arthritis prior to October 31, 2014.  However, for the rating period from October 31, 2014, forward, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether increased 20 percent disability ratings are warranted for bilateral knee arthritis.  Moreover, for the rating period from April 27, 2010, forward, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether separate 10 percent disability ratings are warranted for bilateral knee instability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.



In reaching the determination above, the Board has considered the Veteran's statements that his bilateral knee disabilities are worse, as well as his report of flare-ups of pain and limitation of motion.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Thus, except as otherwise indicated herein, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates ratings even higher than those assigned herein under the rating criteria for the bilateral knee disabilities for the any part of the rating period on appeal.  

Despite the Veteran's contention of debilitating knee disabilities, the current 20 percent disability ratings for bilateral knee arthritis and separate 10 percent ratings for bilateral knee instability indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his painful motion and instability, indicating very generally a 60 percent reduction in his ability to function due to his bilateral knee disabilities.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, except as otherwise indicated, the Board finds they do not.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's foot and knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For instance, the rating criteria specifically contemplate the pain, limitation of motion, and instability caused by the Veteran's foot and knee disabilities.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his foot and knee disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, the notice requirements were satisfied by way of a November 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the September 2013 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected foot and knee disabilities.  VA provided the Veteran with examinations in December 2009 and May 2012.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for his service-connected foot and knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran's contention at the 2013 Board hearing that his foot and knee disabilities have worsened since the 2012 VA examination.  However, he did not state how they have worsened with any specificity.  Moreover, he subsequently submitted an October 2014 Disability Benefits Questionnaire, which provides sufficient information upon which to evaluate the current severity of his service-connected disabilities.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

ORDER

An increased disability rating in excess of 10 percent for left foot transfer metatarsalgia and hallux metatarsophalangeal (MPT) degenerative arthritis, status post bunion surgery, is denied.  

An increased disability rating in excess of 10 percent for right foot transfer metatarsalgia and hallux metatarsophalangeal (MPT) degenerative arthritis, status post bunion surgery, is denied.  

An increased disability rating in excess of 10 percent for left knee arthritis is denied for the period prior to October 31, 2014.

A 20 percent disability rating for left knee arthritis is granted for the period from October 31, 2014, forward.  

An increased disability rating in excess of 10 percent for right knee arthritis is denied for the period prior to October 31, 2014.

A 20 percent disability rating for right knee arthritis is granted for the period from October 31, 2014, forward.  

A separate 10 percent disability rating for left knee instability is granted for the rating period from April 27, 2010, forward, subject to the rules governing payment of monetary benefits.  

A separate 10 percent disability rating for right knee instability is granted for the rating period from April 27, 2010, forward, subject to the rules governing payment of monetary benefits.  


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

As was noted in the Introduction section of this decision, the issue of TDIU has been raised during the adjudicatory process of the underlying disabilities; as such, TDIU it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not been provided with VCAA notice of concerning the requirements of attaining TDIU, nor has the Veteran been provided with an opportunity to complete the appropriate claims form, which designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate TDIU.  Moreover, the decision herein partially granted the Veteran's claim which may have resulted in overall increased combined rating for at least some portion of the appeal period.  In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to a TDIU should be readjudicated.  The Veteran shall be provided with the appropriate notice and claims forms related to TDIU. The AOJ should undertake any additional development deemed necessary.

2. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


